IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30347
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GREGORY R. TYNER, also known as
Gregory R. Williams,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 99-CR-50023--ALL
                       - - - - - - - - - -
                        February 13, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Gregory R. Tyner appeals his sentence for distribution of

more than 50 grams of cocaine base, in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(A)(iii).   He argues that pursuant to

U.S.S.G. § 5G1.3(c), p.s., his sentence should have been ordered

to run concurrently with a state sentence imposed upon revocation

of his probation for the instant offense.     This argument is

rejected on the basis of the commentary to § 5G1.3, which

provides that if the defendant was on state parole or probation

at the time of the instant offense and has had such parole or

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-30347
                                -2-

probation revoked, the sentence for the instant offense should be

imposed to run consecutively to the term imposed for the

violation of parole or probation in order to provide an

incremental penalty for the violation of parole or probation.

§ 5G1.3, comment. (n.6).   Tyner was on probation for the state

offense when the instant offense occurred.    A consecutive

sentence was therefore mandatory.    See United States v.

Alexander, 100 F.3d 24, 27 (5th Cir. 1996); see also, United

States v. Hornsby, 88 F.3d 336, 339 (5th Cir. 1996).   Tyner’s

argument that he was prejudiced by the Government’s delay in

indicting him is meritless for the same reason, i.e., he was on

state probation when he committed the instant offense, thus his

sentences would have run consecutively under § 5G1.3, regardless

of the timing of his indictment.    § 5G1.3, comment. (n.6).

     AFFIRMED.